Title: Enclosure: Inventory of Artillery, 17 December 1775
From: Knox, Henry
To: 



[17 December 1775]

List of Mortars and Cannon brought from Ticonderoga Decr 10th 1775.

          
            Mortars
             Diameter of the bore
              Length
          
          
            
            Inches
            Feet
            Inches
          
          
             2 Cohorns
             5 7/10
              1
              4
         
          
             4 do
             4 1/2 Brass
              1
              1
          
          
             1 Mortar
             8 1/2
              2
            
          
          
             1 do
             7 1/2
              2
            
          
          
             8
             One trunion wanting but not damag’d
            
            
          
          
            Mortars
            
            
            
          
          
             1
             6 1/2
              1
             10
          
          
             1
            10
              3
              6
          
          
             1
            10 1/4 Iron
              3
              6
          
          
             3
            13 
            2 3
            1 3 Feet 2
          
          
             6
            
            
            
          
          
            Howitzers
            
            
            
           
          
             1 Howitzer
             8
              3
              4
          
          
             1 do
             8 1/4 Iron
              3
              4
          
          
             2
            
            
            
          
          
            Cannon
            
            
            
          
          
             8
            
              
              
                 3 pounders
                3 1/20
              
                
                   6 ditto
                3 7/10 Brass 
              
                
                18 ditto
                5 1/2
              
                
                24 ditto
                5 11/12
                 
             
              
              3
              6
          
          
          
             3
              4
              6
          
          
             1
              8
              3
          
          
             1 Short
              5
              6
          
          
            13
            
            
            
          
          
            Cannon
            
            
            
          
          
             6
            
              
                
                   6 ditto    
                  3 7/10
                  
                
                   9 ditto
                  4 4/10
                 
                
                  12 ditto 
                  4 3/4 Iron
                  
                
                  18 do
                  5 1/2
                   
                
                  18 do
                  5 1/2
                   
                
            
              9
              7
          
          
             4
              8
              4
          
          
             6
              9
            
          
          
             7 Dble Fortfd
              9
            
          
          
             3 Long
             11
            
          
          
            26
            
            
            
          
        
1 Large Barrell Flints
23 Boxes Lead—about 100 lb. each
List of Cannon Stores &c. order’d from N. York November 27th 1775

12 dble Fortified Iron 4 pounders
2 Brass six pounders
5 Tons 24 pound Shot
5 Tons 18 pound shot
5 Tons 13 Inch Shells
10 Tons 10 do
10 Tons 8 do
5 Tons 7 do

Port fire compositions & Quick Matches
All the carcasses, Altho’ it is ⟨doubtful⟩ if there are any.
Orderd from the same place December 17th 1775.

500 13 Inch Shells
200 5 7/10 do
400 4½ do

Collo. McDougal mention’d doubtfully that he thought there were some carcasses at a place near N. York I order’d if there were any for the whole to be forwarded, but I have Since heard there were but few & they must be provided elswhere.
